RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-January-2022 has been entered.
This communication is responsive to the amendment filed 3-January-2022 with respect to application 16-239 filed 4-January-2019.  
Applicant has amended claims 1, 14, 18, 22 and 23.
Claims 1-5, 8-15, 18-23 and 25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 1, 14 and 18 to because of the following informalities:  
 Consider claims 1, 14 and 18: The final clause of the claim recites in part: “….with the conductive touch member exterior the insulating arrangement and the circuit board interior the insulating arrangement.” The phrasing of which is awkward with words omitted.  This following is suggested: “with the conductive touch member to the insulating arrangement and the circuit board interior of the insulating arrangement.”
 Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-15, and 18-21 are rejected under 35 USC §103 as unpatentable over Uyeda et al. (United States Patent # US 9,024,759 B2), hereinafter Uyeda in view of Heimann (United States Patent Application Publication # US 2009/0107829 A1), and Koch (United States Patent # US 9,955,780 B2).
Consider claim 1:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller connected to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
a conductive touch member having an exposed surface and an interior surface, the conductive touch member being in electrical communication with the controller; a cylinder guard cover (108) which acts as a touch surface and connected (electrical communication) to the PCB and touch control circuits through a wave washer or other conductive connection [Fig. 5; Col. 3, 12-29; Col. 8, 56 to Col. 9, 10], and specifically that the touch surface may be any mechanical feature of the lockset including by not limited to a cylinder guard cover (108), cylinder guard, cylinder, keyway, handle, rose or other feature of the lockset [Fig. 5; Col. 8, 64 to Col. 9, 3], and where the lock assembly includes a front cover (118); 

    PNG
    media_image1.png
    459
    502
    media_image1.png
    Greyscale

an insulating arrangement positioned between the conductive touch member and the circuit board; an insulator (156) and O-ring (160) [Fig. 5; Col. 8, 56 to Col. 9, 10], and where a translucent light pipe (162), which may be made of a translucent polycarbonate (an insulator) is positioned between the PCB (164) and front cover (118) [Fig. 3, 5; Col. 8, 3-24]; 

    PNG
    media_image2.png
    439
    624
    media_image2.png
    Greyscale

a conductor connecting the circuit board and the conductive touch member, wherein the conductor passes through an aperture in the insulating arrangement and contacts the circuit board and the interior surface of the conductive touch member, Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to ….”  [Fig. 5; Col. 8, 56 to Col. 9, 10], and fasteners (168) which pass through the light pipe (162) and PCB (164) [Fig. 3; Col. 8, 20-25]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from one another by the insulator (156) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], and where the guard cover (108) surrounds the front cover (118) but is insulated from the guard cover by the light pipe (162) [Fig. 5];
wherein the insulating arrangement separates the circuit board from the conductive touch member with the conductive touch member exterior the insulating arrangement and the circuit board interior the insulating arrangement.
Uyeda therefore specifically discloses an exemplary embodiment in which an external surface of a cylinder guard cover (108) (with insulator (156) disposed on the internal surface of the cylinder guard cover) acts as a touch sensor electrically connected to a PCB (164), but where the insulator is not specifically disposed between the touch sensor and PCB.
Uyeda also discloses that alternate mechanical structures may be used as a touch surface, and also a particular structural arrangement in which a front cover (118) is has a first exposed surface, positioned in front of the PCB, and with an insulating light pipe structure (162) disposed between (the exterior 
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically 

    PNG
    media_image3.png
    497
    414
    media_image3.png
    Greyscale

.a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a conductive spring (18), and an insulating arrangement, which may comprise an insulating body (32), one or more insulating elements (26) and one or more light guide elements, and which may be constructed in one piece of transparent insulating material, the external surface of which is adjacent to the touch surface(s) (20/24) and panel (10) (the panel surface forming an exposed portion of the appliance housing, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to incorporate a touch switch structure with a conductive touch surface surrounded by an insulator, both surrounded by a conductive housing portion, and arranged such that a conductive element passes through the insulator located between the touch surface and a PCB, to connect the touch surface to the PCB, as taught by Heimann and applied to a wireless electronic lock, as taught by Uyeda, and in particular applied to the equivalent front panel, light pipe and PCB structures, where for example the front cover (118) element of the lock may be used as the touch surface, and where motivations for doing so include: a smaller more distinct touch area would prevent accidental or incidental activation, and/or allowing for a plurality of separate touch zones to be established for a plurality of separate switch functions. 
Consider claim 2 and as applied to claim 1:  The electronic lock of claim 1, further comprising a plurality of seals for weather protection of the circuit board. Uyeda discloses an O-ring (160), corresponding groove and conductive wave washer (166) to maintain and seal the PCB [Fig. 3, 5; Col. 7, 59-Col. 8, 24].
Consider claim 3 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing is isolated from the conductive touch member by at least one seal of the insulating arrangement. Uyeda discloses that the housing is 
Consider claim 4 and as applied to claim 1:  The electronic lock of claim 1, wherein the insulating arrangement includes a non-conductive translucent portion. 
Uyeda discloses a light pipe element (162) (translucent) made of polycarbonate (an insulator) [Fig. 5; Col. 8, 3-24].
Heimann discloses the use insulating elements (insulating body (32) with insulating element (26), and light guide element (34) as a transparent or translucent unit) and combined with an opaque separating body (30) which may perform a light pipe function] [Fig. 2-3; Para. 0034-0038].
Consider claim 5 and as applied to claim 4:  The electronic lock of claim 4, wherein the non-conductive translucent portion is co-molded Polycarbonate. Uyeda discloses the light pipe element may be made of polycarbonate PC-110 manufactured by Chi Mei corporation of Taiwan [Fig. 5; Col. 8, 15-18].
Consider claim 8 and as applied to claim 1:  The electronic lock of claim 1, wherein the interior cavity is defined by the insulating arrangement and the latch housing, and wherein the interior cavity is sealed. Ueda discloses a particular insulating element (156) and a translucent element (162) both made of polycarbonate material, and with the housing (172) defining a cavity (158) in which the PCB (164) is housed; and also an O-ring (160) and a conductive wave 
Consider claim 9 and as applied to claim 8:  The electronic lock of claim 8, wherein the insulating arrangement includes a translucent portion and a first and a second seal, wherein the first seal is positioned between the conductive touch member and the translucent portion, and wherein the second seal is positioned between the translucent portion and the latch housing. Uyeda discloses that the insulating arrangement includes the translucent portion (162) and a first (O-ring - 160) and a second seal, wherein the first seal is positioned between the conductive touch member and the translucent portion, and wherein the second seal (wave washer or conductive foam - 166) is positioned between the translucent portion and the housing (172) [Fig. 3-5; Col. 8, 56 to Col. 9, 10].
Consider claim 10 and as applied to claim 9:  The electronic lock of claim 9, wherein the insulating arrangement further comprises a third seal positioned between the translucent portion and the latch housing. Uyeda also discloses a third seal (156) (wherein the insulator also functions as a cavity boundary and seal) positioned between the translucent portion and the housing (172) [Fig. 4-5].
Consider claim 11 and as applied to claim 1:  The electronic lock of claim 1, wherein the controller is configured to electronically control movement of the bolt between the extended position and the retracted position based on a touch input received at the conductive touch member. Uyeda also discloses that the 
Consider claim 12 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing that is electrically isolated from the conductive touch member is circular. Uyeda also discloses that both the guard cover (108) (touch member) and housing (172) have an essentially circular footprint (with respect to the door mount), the guard cover and housing separated (isolated by the insulating element (156) and air gap (186) [Fig. 1, 3-7, 12; Col. 4, 5-17, 26-28].
Consider claim 13 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing that is electrically isolated from the conductive touch member is rectangular.
Uyeda shows all the features described, supra, but does not show wherein the housing that electrically isolated from the conductive touch member is generally rectangular. It would be obvious to one of ordinary skill art in the absence of criticality to form the shape of the conductive touch member in the shape of a rectangle, or any other shape, as a mere design choice.
Heimann, for example, discloses one or more touch members embedded within an appliance [top or front] panel (10) where such panel is one face of a housing, and where the panel as shown is rectangular in shape [Fig. 1-3; Para. 0024-0027].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to embed conductive touch member regions 
Consider claim 14:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller connected to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
a conductive touch member having an exposed surface and an interior surface, the conductive touch member being in electrical communication with the controller; a cylinder guard cover (108) which acts as a touch surface and 
an insulating arrangement positioned between the conductive touch member and the circuit board, an insulator (156) and air gap (186) disposed between the cover guard (108) housing (172) and PCB (164), the insulator made of polycarbonate PC-110 [Fig. 5, 7; Col. 7, 59 to Col. 8, 2; Col. 8, 56-66] the insulating arrangement including a translucent portion configured to transmit light and at least one seal, and a translucent portion (162) also made of polycarbonate PC-110 and acting as a light pipe, disposed between a front cover (118), cover guard and the PCB, and comprising an O-ring seal (160) [Fig. 3, 5; Col. 8, 3-24], the translucent portion at least partially defining the interior cavity, the PCB within a cavity (158) formed at least in part by the translucent portion and insulating portion [Fig. 3, 5, 7] wherein the translucent portion is at least partially exposed adjacent the touch member, [Fig. 4-5] wherein the at least one seal is positioned between at least one of the translucent portion and the latch housing and the translucent portion and the touch member to seal the interior cavity; an O-ring (160) and a conductive wherein the insulating arrangement separates the conductive touch member from the circuit board; and where a translucent light pipe (162), which may be made of a translucent polycarbonate (an insulator) is positioned between the PCB (164) and front cover (118) [Fig. 3, 5; Col. 8, 3-24], (See rendering of Figure 3 presented previously with respect to claim 1);
a conductor connecting the circuit board and the conductive touch member, wherein the conductor passes through an aperture in the insulating arrangement and contacts the circuit board and the interior surface of the touch member to provide electrical connection between the circuit board and the conductive touch member; Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10], and fasteners (168) which pass through the light pipe (162) and PCB (164) [Fig. 3; Col. 8, 20-25]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from 
wherein the insulating arrangement separates the circuit board from the conductive touch member with the conductive touch member exterior the insulating arrangement and the circuit board interior the insulating arrangement.
Uyeda therefore specifically discloses an exemplary embodiment in which an external surface of a cylinder guard cover (108) (with insulator (156) disposed on the internal surface of the cylinder guard cover) acts as a touch sensor electrically connected to a PCB (164), but where the insulator is not specifically disposed between the touch sensor and PCB.
Uyeda also discloses that alternate mechanical structures may be used as a touch surface, and also a particular structural arrangement in which a front cover (118) is has a first exposed surface, positioned in front of the PCB, and with an insulating light pipe structure (162) disposed between (the exterior light pipe surface adjacent the front cover, and the interior light pipe surface adjacent the PCB) and also fasteners (168) which extend through openings in the light pipe to the PCB, but does not explicitly disclose this arrangement for touch operation.  Consider however:
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a conductive 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to incorporate a touch switch structure with a conductive touch surface surrounded by an insulator, both surrounded by a conductive housing portion, and arranged such that a conductive element passes through the insulator located between the touch surface and a PCB, to connect the touch surface to the PCB, as taught by Heimann and applied to a wireless electronic lock, as taught by Uyeda, and in particular applied to the equivalent front panel, light pipe and PCB structures, where for example the front cover (118) element of the lock may be used as the touch surface, and where motivations for doing so include: a smaller more distinct touch area would prevent accidental or incidental activation, and/or allowing for a plurality of separate touch zones to be established for a plurality of separate switch functions. 
Consider claim 15 and as applied to claim 14:  The electronic lock of claim 14, wherein the translucent portion is formed of a non-conductive co-molded Polycarbonate. 
Uyeda discloses a light pipe element (162) (translucent) made of polycarbonate PC-110 manufactured by Chi Mei corporation of Taiwan (an insulator) [Fig. 5; Col. 8, 3-24].
Heimann discloses the use insulating elements (insulating body (32) with insulating element (26), and light guide element (34) as a transparent or translucent unit) and combined with an opaque separating body (30) which may perform a light pipe function] [Fig. 2-3; Para. 0034-0038].
Consider claim 18:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller mounted to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
a conductive touch member, the conductive touch member having an exposed surface and an interior surface, the conductive touch member being in electrical communication with the controller via a conductor that connects to the circuit board and the interior surface of the conductive touch member; Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10], and specifically that the touch surface may be any mechanical feature of the lockset including by not limited to a cylinder guard cover (108), cylinder guard, cylinder, keyway, handle, rose or other feature of the lockset [Fig. 5; Col. 8, 64 to Col. 9, 3], and where the lock assembly includes a front cover (118), (See rendering of Figure 5 presented previously with respect to claim 1).
an insulating arrangement positioned between the conductive touch member and the circuit board, an insulator (156) and air gap (186) disposed between the cover guard (108) housing (172) and PCB (164), the insulator made of polycarbonate PC-110 and a translucent portion (162) also made of polycarbonate PC-110, disposed between a front cover (118), cover guard and the PCB [Fig. 3, 5, 7; Col. 7, 59 to Col. 8, 24; Col. 8, 56-66], and where a translucent light pipe (162), which may be made of a translucent polycarbonate (an insulator) is positioned between the PCB (164) and front the insulating arrangement including a body at least partially defining the interior cavity, the PCB within a cavity (158) formed at least in part by the translucent portion and insulating portion [Fig. 3, 5, 7] wherein the body defines an aperture configured to receive the conductor, wherein the conductor passes through the aperture in the insulating arrangement, and, [Fig. 5] wherein a first seal of the insulating arrangement surrounds the aperture; an O-ring (160) and a conductive wave washer (or conductive foam) to seal the translucent portion and within the housing and guard cover [Fig. 2, 5, 7, 10, 13, 15; Col. 8, 56 to Col. 9, 10], and fasteners (168) which pass through the light pipe (162) and PCB (164) [Fig. 3; Col. 8, 20-25]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from one another by the insulator (156) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], and where the guard cover (108) surrounds the front cover (118) but is insulated from the guard cover by the light pipe (162) [Fig. 5];
wherein the insulating arrangement separates the circuit board from the conductive touch member with the conductive touch member exterior the insulating arrangement and the circuit board interior the insulating arrangement.
Uyeda therefore specifically discloses an exemplary embodiment in which an external surface of a cylinder guard cover (108) (with insulator (156) disposed on the internal surface of the cylinder guard cover) acts as a touch sensor electrically connected to a PCB (164), but where the insulator is not specifically disposed between the touch sensor and PCB.
Uyeda also discloses that alternate mechanical structures may be used as a touch surface, and also a particular structural arrangement in which a front cover (118) is has a first exposed surface, positioned in front of the PCB, and with an insulating light pipe structure (162) disposed between (the exterior light pipe surface adjacent the front cover, and the interior light pipe surface adjacent the PCB) and also fasteners (168) which extend through openings in the light pipe to the PCB, but does not explicitly disclose this arrangement for touch operation.  Consider however:
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a conductive spring (18), and an insulating arrangement, which may comprise an insulating body (32), one or more insulating elements (26) and one or more light guide elements, and which may be constructed in one piece of transparent insulating material, the external surface of which is adjacent to the touch surface(s) (20/24) and panel (10) (the panel surface forming an exposed 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to incorporate a touch switch structure with a conductive touch surface surrounded by an insulator, both surrounded by a conductive housing portion, and arranged such that a conductive element passes through the insulator located between the touch surface and a PCB, to connect the touch surface to the PCB, as taught by Heimann and applied to a wireless electronic lock, as taught by Uyeda, and in particular applied to the equivalent front panel, light pipe and PCB structures, where for example the front cover (118) element of the lock may be used as the touch surface, and where motivations for doing so include: a smaller more distinct touch area would prevent accidental or incidental activation, and/or allowing for a plurality of separate touch zones to be established for a plurality of separate switch functions. 
Consider claim 19 and as applied to claim 18:  The electronic lock of claim 18, wherein the first seal surrounds the aperture at a first side nearest the conductive touch member. Uyeda discloses the O-ring (160) (first seal) which abuts the guard cover surface (conductive member) and sealing the aperture between the guard cover and the light pipe insulating element (162) [Fig. 3-5].
Consider claim 20 and as applied to claim 18:  The electronic lock of claim 18, further comprising a second seal surrounding the aperture at a second side nearest the latch housing. Uyeda discloses a conductive wave washer or conductive foam (166) (second seal) which abuts the lower (second) side of the PCB (164) in a cavity (aperture) adjacent to the insulator (156) and housing (172) elements [Fig. 3-5].
Consider claim 21 and as applied to claim 18:  The electronic lock of claim 18, wherein the body is translucent and partially exposed adjacent to the conductive touch member. Uyeda discloses the light pipe element (body) (162), made from transparent or translucent polycarbonate, and configured to transmit indicator light, and exposed in part between the guard cover (108) (touch member) and front cover (118) elements [Fig. 5; Col. 8, 3-24].

Claims 22 and 23 are rejected under 35 USC §103 as unpatentable over Uyeda et al. (United States Patent # US 9,024,759 B2), hereinafter Uyeda in view of Heimann (United States Patent Application Publication # US 2009/0107829 A1), and Koch (United States Patent # US 9,955,780 B2).
Consider claim 22 and as applied to claim 1: The electronic lock of claim 1, wherein the conductor is a threaded mechanical fastener. 
Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device ….”  [Fig. 3, 5; Col. 8, 56 to Col. 9, 10], and the use of fasteners (168) extending through openings in the insulating light pipe to the PCB [Fig. 3, 5].
Uyeda does not specifically disclose that the fastener is conductive or threaded.
Koch, however, discloses an operating device and method for an electrically adjustable table [Title; Abstract; Fig. 3; Col 1, 28-47; Col. 6; 41-50] and specifically the use of a conductive screw, and particularly discloses the screw to be threaded [Fig. 7; Col. 7, 13-27]:

    PNG
    media_image4.png
    284
    451
    media_image4.png
    Greyscale

Consider claim 23 and as applied to claim 1: The electronic lock of claim 1, wherein the conductor further comprises a conductive washer or a conductive plate. 
Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; 
Uyeda does not specifically disclose that the fasteners are conductive.
Koch, however, specifically discloses the use of a conductive screw [Fig. 7; Col. 7, 13-27].

Allowable Subject Matter
Objection is made to claim 25 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 3-January-2022  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-5, 8-15, and 18-23 under 35 USC §103 over Uyeda (US 9,024,759 B2), Heimann (US 2009/0107829 A1), and Koch (US 9,955,780 B2) [Remarks: Page 8-9]:
Regarding independent claims 1, 14 and 18: Applicant’s argument is that the Ueda fails to teach that the conductive touch surface is positioned opposite an external side of an insulating surface and the PCB positioned on the internal (opposite) side of the insulator as recited by the claims as amended, specifically that in the particular example described by Ueda (see Fig. 5) the PCB contacts 
This argument is not persuasive because Ueda specifically discloses that other lock structures may be used as touch surfaces and shows particular structures arranged in the same manner as claimed: particularly a front cover (118) with an exposed surface, the interior surface adjacent to a translucent, insulating light pipe (162), and the PCB (164) adjacent to the interior surface of the light pipe. Ueda further discloses fasteners (168) extending at least from the exterior surface of the light pipe to the PCB. Ueda does not explicitly disclose use of this arrangement to perform the touch operation, but Heimann discloses an equivalent structural arrangement comprising a touch surface (20/24), a PCB (14), an insulating structure (26, 32, 34) disposed between, the touch surface and PCB connected by a spring (18) conductor, and where this arrangement specifically performs the touch function.  
The amended claims omit the specific requirement for a conductive screw, and therefore the disclosure by Koch is no longer required.  These claims are now rejected under 35 USC §103 over Uyeda and Heimann based on the particular citations and analysis applied to each in this Office action.
Regarding claims 2-5, 8-13, 15, and 19-21: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of base claims 1, 14 and 18.  These claims are rejected under 35 USC §103 over Uyeda and Heimann based on the new rejection of 
Regarding claims 22 and 23: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1. These claims are rejected under 35 USC §103 over Uyeda, Heimann and Koch, where neither Uyeda nor Heimann discloses the connecting element to be threaded, based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kaps et al. (U.S. Patent Application Publication # US 2006/0131159 A1) disclosing a capacitive touch switch

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday from 11:00AM to 8:00PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684